                                  IN THE UNITED STATES DISTRICT COURT
                                   FOR THE SOUTHERN DISTRICT OF OHIO
                                           WESTERN DIVISION


Louis Mathews, Jr.,                                       :
                                                          :
                  Plaintiff(s),                           :
                                                          :    Case Number: 1:19cv193
         vs.                                              :
                                                          :    Judge Susan J. Dlott
State of Ohio,                                            :
                                                          :
                  Defendant(s).                           :

                                                      ORDER

         This matter is before the Court pursuant to the Order of General Reference in the United States District

Court for the Southern District of Ohio Western Division to United States Magistrate Judge Stephanie K.

Bowman. Pursuant to such reference, the Magistrate Judge reviewed the pleadings and filed with this Court on

April 11, 2019 a Report and Recommendation (Doc. 4). Subsequently, the plaintiff filed objections to such

Report and Recommendation (Doc. 5).

         The Court has reviewed the comprehensive findings of the Magistrate Judge and considered de novo all

of the filings in this matter. Upon consideration of the foregoing, the Court does determine that such

Recommendation should be adopted.

         Plaintiff filed two motions since the Report and Recommendation was issued. One motion was for Civil

Action Suit Speedy Hearing Day of Judgment (Doc. 6) and the other motion was to the Court for relief of

$11,000,000 (Doc. 7). The Court DENIES both of these motions as MOOT.

         Accordingly, this action is DISMISSED with prejudice for failure to state a claim for relief. It is further

ORDERED that the Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that an appeal of any Order adopting the

Report and Recommendation will not be taken in good faith, and therefore, plaintiff is DENIED leave to appeal in

forma pauperis upon a showing of financial necessity. See Fed. R. App. P. 24(a); Kincade v. Sparkman, 117 F.3d

949, 952 (6th Cir. 1997).



         IT IS SO ORDERED.




                                                               ___s/Susan J. Dlott___________
                                                               Judge Susan J. Dlott
                                                               United States District Court
